                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                    No. 5:18-CR-00452-FL-1



 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
    v.                                           )           MEMORANDUM OPINION
                                                 )              (NOT SEALED)
                                                 )
 LEONID ISAAKOVICH TEYF,                         )
                                                 )
                  Defendant.                     )
                                                 )


         This matter is before the court on defense counsel’s proposed sealed ex parte motion to

withdraw (DE 274), motion to seal ex parte motion to withdraw (DE 276), and motion to seal

memorandum in support of the ex parte motion to withdraw (DE 278), which came before the court

May 30, 2019, for hearing. The court found the public’s common law interest in access to judicial

court records outweighed by need to protect client confidences while counsel advocated for

withdrawal from client representation, and, accordingly, the motions to seal (DE 276, 278) were

ALLOWED, and this hearing held in a sealed, ex parte posture. In explanation of decisions made,

this opinion shall be placed on the public docket:

         A.     For reasons addressed at hearing, counsel’s sealed ex parte motion to withdraw from

                representation (DE 274) was ALLOWED.

                1.     Good cause having been shown, designated attorneys with the law firm of

                       Moore & Van Allen PLLC were permitted to withdraw as attorneys of record

                       for defendant Leonid Teyf, with understanding and acknowledgment said
                       attorneys will facilitate orderly transfer of defendant’s file records to new

                       counsel, when identified; and

               2.      Towards that end, within 21 days, defendant shall cause new counsel to file

                       notice of appearance.

       B.      In furtherance of the just determination of this criminal proceeding, the court:

               1.      STAYED decision and briefing on defendant’s motion to suppress filed

                       March 15, 2019 (DE 182), which is the subject of a memorandum and

                       recommendation issued May 8, 2019 (DE 247), to which any objection is due

                       June 12, 2019.      New counsel shall be given opportunity to advance

                       defendant’s position;

               2.      STAYED decision on defendant’s motion to dismiss filed April 29, 2019 (DE

                       236), submitted to this court for ruling May 14, 2019. New counsel shall be

                       given opportunity to advance defendant’s position; and

               3.      STAYED decision on the government’s motion to compel response filed

                       May 7, 2019 (DE 245), set for hearing before the magistrate judge June 6,

                       2019, which hearing was discontinued.          New counsel shall be given

                       opportunity to advance defendant’s position.

                       a.      In so doing, the court ALLOWED defendant’s motion to continue

                               hearing and initial appearance on the fourth superceding indictment

                               (DE 282).

       The court finds the ends of justice served by granting of these continuances outweigh the best

interests of the public and the defendant in a speedy trial. The period of delay necessitated by these


                                                  2
continuances is excluded from speedy trial computation pursuant to 18 U.S.C. § 3161(h)(7)(A).

       Within three days of new counsel’s entry into the case, new counsel shall facilitate dialogue

with counsel for the government, concerning date(s) and time(s) for conduct of administrative

conference by telephone with this court, to determine deadline(s) for advancement of defendant’s

position on issues stayed, and hearing on motion to compel and initial appearance just continued,

and provide this information to the deputy clerk in charge.

       This the 31st day of May, 2019.



                                             _________________________
                                             LOUISE W. FLANAGAN
                                             United States District Judge




                                                3
